Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal by Alexander T. Porter and Herbert E. Eider from concurrent decisions of the Patent Office tribunals in an interference proceeding awarding priority of invention to the senior party, Granville S. Eider. The invention relates to a method of producing fuel vapor from oils, such as kerosene and crude petroleum, adapted for use in internal combustion engines. The counts are three in number, of which we reproduce the 1st and 3rd:
“1. The method of producing a fuel vapor adapted for use in internal combustion engines, which consists in (1) providing a substantially continuous supply of finely subdivided fuel liquid, *295(2) producing a llame and subjecting such liquid in its finely divided condition to the direct action of said flame for a length of time sufficient to effect only a vaporization of the liquid, (3) extinguishing the flame at a point in the progress of the vaporized material before any substantial amount of the material has been consumed, and (4) collecting the resulting product for use.”
3. The method of producing a fuel vapor adapted for use in internal combustion engines, which consists in (1) providing a .substantially continuous supply of finely subdivided fuel liquid, (2) producing a flame and subjecting such liquid in its finely divided condition to the direct action of said flame for a length of time sufficient to effect only a vaporization of the liquid, (3) extinguishing the flame at a point in the progress of the vaporized material before any substantial amount of the material has been consumed, (4) bringing the extinguished product at this stage into contact with a supply of superheated air which is ndxed therewith, and (5) collecting the resulting product for use.”
The case has been very carefully presented, both by brief and oral argument, and, owing to its importance, has received very full and careful consideration by the tribunals of the Patent Office. We have reached the same conclusion as did those tribunals and, being satisfied with their reasoning, affirm the decision without further discussion. Affirmed.